DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Amendment filed on December 18, 2020 has been acknowledged. 
Claims 1 and 9 have been amended
Claims 7, 10 – 11 and 14 – 18 are cancelled.
Claims 22 – 27 are newly presented. 
Currently, claims 1 – 6, 8 – 9, 12 – 13 and 19 – 27 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 8 – 9, 19 and 21 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell et al. (Hereinafter Grinnell) (US 2016/0101940) in view of Scott et al. (Hereinafter Scott) (US 2014/0244004).

As per claims 1 and 9, Grinnell discloses a method for operating robotic equipment in a facility comprising a controlled zone (See at least abstract), the method comprising: 
moving the robotic equipment towards the controlled zone in a normal mode of operation (See at least abstract; via moving AGV from empty tote location to human pick area); 
capturing environmental data associated with the controlled zone (See at least paragraph 39; via camera and sensor is used to detect human or other obstacles); and
Claim 9 further recites limitations of, which is taught by Grinnell:
a vehicle chassis (See paragraph 33 and 36); 
at least one drive motor mounted on the chassis for driving at least one drive wheel (See paragraph 33 and 36); 
at least one sensor mounted on the chassis (See at least paragraph 34). 
Howeer Grinnell does not explicitly teach elements of:
capturing environmental data associated with the controlled zone when the robotic equipment is proximate to the controlled zone, the environmental data indicating an operational state of a machine located in the controlled zone;

in response to determining the controlled zone is not in the safe state operating the robotic equipment in a safe mode of operation based on the environmental-change data;
in response to determining the controlled zone is in the safe state operating the robotic equipment in the normal mode of operation.
Scott teaches elements of: 
capturing environmental data associated with the controlled zone when the robotic equipment is proximate to the controlled zone, the environmental data indicating an operational state of a machine located in the controlled zone (See at least paragraph 20 and 36);
determining whether the controlled zone is in a safe state based on the operational state of the machine environmental-change data by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state (See at least paragraph 68);
in response to determining the controlled zone is not in the safe state operating the robotic equipment in a safe mode of operation based on the environmental-change data (See at least paragraph 36 and 68); and 
in response to determining the controlled zone is in the safe state operating the robotic equipment in the normal mode of operation (See at least paragraph 93 – 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include capturing environmental data associated with the controlled zone 

As per claim 2, Grinnell discloses element of: wherein the robotic equipment comprises a self-driving material-transport vehicle (See at least abstract).  

As per claims 3 and 19, Grinnell discloses element of: wherein the safe mode of operation prevents the vehicle from entering the controlled zone (See at least paragraph 52).  

As per claims 8 and 21, Grinnell discloses element of: determining that controls are applied to the controlled zone (See at least paragraph 52).  

As per claims 22 and 25, Grinnell and Scott discloses element of:
Wherein the machine located in the controlled zone comprises another self-driving vehicle (Scott, see at least paragraph 83).

As per claims 23 and 26, Grinnell and Scott discloses element of:
Wherein the operational state of machine is based at least in part on whether the machine is moving (Scott, see at least paragraph 36)

As per claims 24 and 27, Grinnell and Scott discloses element of:
Wherein the operational state of the machine is based at least in part on the location of the machine (Scott at least paragraph 36).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell et al. (Hereinafter Grinnell) (US 2016/0101940) in view of Scott et al. (Hereinafter Scott) (US 2014/0244004) and in further view of Holmqvist et al. (Hereinafter Holmqvist) (US 2004/0158355).

As per claims 4 and 20, Grinnell and Scott disclose all the elements of claimed invention but does not expressly disclose element of: wherein the vehicle has a maximum speed and the maximum speed when operating in the safe mode of operation is lower than the maximum speed when operating in the normal mode of operation.  

Grinnell, Scott and Holmqvist teaches endeavored arts of transporting items with Autonomous Guidance Vehicle and detecting obstacles and process appropriate action after detecting obstacles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the vehicle has a maximum speed and the maximum speed when operating in the safe mode of operation is lower than the maximum speed when operating in the normal mode of operation as taught by Holmqvist in the system of Grinnell and Scott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 – 6 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell et al. (Hereinafter Grinnell) (US 2016/0101940) in view of Scott et al. (Hereinafter Scott) (US 2014/0244004) and in further view of Denenberg et al. (Hereinafter Denenberg) (US 2020/0206928).

As per claims 5 and 12, Grinnell and Scott disclose element of: all the elements of claimed invention but does not expressly disclose element of: wherein robotic equipment further comprises a robotic manipulator arm mounted on the self-driving material-transport vehicle.

Grinnell, Scott and Denenberg teaches moving items from a location to another using autonomous vehicle robot and detecting human or obstacle and make safe movement based on scanned data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein robotic equipment further comprises a robotic manipulator arm mounted on the self-driving material-transport vehicle as taught by Denenberg in the system of Grinnell and Scott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6 and 13, Grinnell, Scott and Denenberg disclose element of: the safe mode of operation prevents movement of the robotic manipulator arm (Grinnell, See at least paragraph 52; stopping robot at the human pick zone and Denenberg, see at least paragraph 18, and 23).  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6, 8 – 9, 12 – 13 and 19 – 27 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662